J-S54043-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 NATHANIEL BUTLER GALLOWAY               :
                                         :
                   Appellant             :   No. 752 MDA 2020

             Appeal from the PCRA Order Entered May 1, 2020
    In the Court of Common Pleas of Luzerne County Criminal Division at
                      No(s): CP-40-CR-0004583-2016


BEFORE: NICHOLS, J., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED FEBRUARY 09, 2021

      Nathaniel Butler Galloway (“Galloway”) appeals from the Order denying

his first Petition for relief filed pursuant to the Post Conviction Relief Act

(“PCRA”). See 42 Pa.C.S.A. §§ 9541-9546. We affirm.

      In its Opinion, the PCRA court summarized the relevant history

underlying this appeal as follows:

            This matter arises from an [I]nformation filed by the
      Luzerne County District Attorney against [Galloway] …, on
      February 8, 2017. [Galloway] was charged with one hundred fifty
      counts of sexual abuse of children (child pornography), eight
      counts of sexual abuse of children (dissemination of photographs,
      videotapes, computer depictions and films)[,] and one count of
      criminal use of a communication facility. On June 19, 2017,
      [Galloway] pled guilty to one hundred fifty counts of child
      pornography and eight counts of dissemination.

           [Galloway] filed a [M]otion to withdraw guilty plea on
      August 23, 2017. This [M]otion was withdrawn on September 8,
      2017[,] and sentencing occurred on November 6, 2017. At
      sentencing, [Galloway] received twelve to twenty-four months on
J-S54043-20


      each of the eight counts of dissemination. These sentences were
      within the standard range [of the Sentencing Guidelines,] and
      were to be served consecutive to each other. [Galloway’s]
      sentence on [each of] the first five child pornography counts was
      one year of special probation[,] to be served consecutive to each
      other and consecutive to the last count of dissemination[,] which
      was count one hundred fifty-eight. Finally, [Galloway’s] sentence
      on [each of] the remaining one hundred forty-five counts of child
      pornography was twelve to twenty-four months concurrent to
      each other and concurrent to count one hundred fifty-eight[ i.e.,
      the final count of dissemination]. The aggregate sentence was
      eight to sixteen years [in prison,] followed by five years of special
      probation.

             On November 8, 2017, a [M]otion to modify sentence was
      filed on [Galloway’s] behalf. Rather than wait for a decision on
      the [M]otion, [Galloway] filed a pro se [N]otice of [A]ppeal to [this
      Court] on December 15, 2017. The [M]otion to modify was denied
      on March 6, 2018[,] and [this] Court affirmed the judgment of
      sentence … on August 21, 2018. [See Commonwealth v.
      Galloway, 195 A.3d 1011 (Pa. Super. 2018).]

PCRA Court Opinion, 5/1/20, at 1-2 (unnumbered). Galloway did not seek

allowance of appeal with the Pennsylvania Supreme Court.

      On August 12, 2019, Galloway, pro se, filed the instant, timely PCRA

Petition, challenging the effectiveness of his plea counsel. The PCRA court

appointed Galloway PCRA counsel, who filed a Supplement to the PCRA

Petition. Therein, Galloway, through counsel, requested to withdraw his guilty

plea. Following a hearing, the PCRA court denied Galloway’s Petition. This

timely appeal followed.

      Galloway now raises the following issue for our review: “Whether trial

counsel was ineffective in guaranteeing that [Galloway] would receive a




                                      -2-
J-S54043-20


certain sentence[,] which [Galloway] relied upon, thus making his guilty plea

involuntary[?]” Brief for Appellant at 1.

      Galloway claims that his plea counsel “guaranteed” a sentence that he

ultimately did not receive. Id. at 6. According to Galloway, “[plea] counsel

represented that [Galloway] would receive an aggregate prison term of no

more than 2-4 years[,] and that is the only reason why he plead [sic] guilty.”

Id. Galloway argues that he should be permitted to withdraw his guilty plea.

Id. at 7.

      The applicable standards of review regarding the denial of a PCRA

petition and ineffectiveness claims are as follows:

            Our standard of review of a PCRA court’s denial of a petition
      for post[-]conviction relief is well-settled: We must examine
      whether the record supports the PCRA court’s determination, and
      whether the PCRA court’s determination is free of legal error. The
      PCRA court’s findings will not be disturbed unless there is no
      support for the findings in the certified record.

                                     ***

             It is well-established that counsel is presumed to have
      provided effective representation unless the PCRA petition pleads
      and proves all of the following: (1) the underlying legal claim is of
      arguable merit; (2) counsel’s action or inaction lacked any
      objectively reasonable basis designed to effectuate his client’s
      interest; and (3) prejudice, to the effect that there was a
      reasonable probability of a different outcome if not for counsel’s
      error. The PCRA court may deny an ineffectiveness claim if the
      petitioner’s evidence fails to meet a single one of these prongs.
      Moreover, a PCRA petitioner bears the burden of demonstrating
      counsel’s ineffectiveness.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).


                                      -3-
J-S54043-20



      Further,

      [i]neffective assistance of counsel claims arising from the plea-
      bargaining process are eligible for PCRA review. Allegations of
      ineffectiveness in connection with the entry of a guilty plea will
      serve as a basis for relief only if the ineffectiveness caused the
      defendant to enter an involuntary or unknowing plea. Where the
      defendant enters his plea on the advice of counsel, the
      voluntariness of the plea depends on whether counsel’s advice
      was within the range of competence demanded of attorneys in
      criminal cases.

Commonwealth v. Kelley, 136 A.3d 1007, 1012-13 (Pa. Super. 2016)

(citations and quotation marks omitted); see also Commonwealth v. Fears,

86 A.3d 795, 807 (Pa. 2014) (stating that “[t]o prove prejudice, appellant

must prove he would not have pled guilty and would have achieved a better

outcome at trial.” (citation and quotation marks omitted)); Commonwealth

v. Morrison, 878 A.2d 102, 105 (Pa. Super. 2005) (stating that “the

defendant must show that counsel’s deficient stewardship resulted in a

manifest injustice … by facilitating entry of an unknowing, involuntary, or

unintelligent plea.” (citations omitted)).

      To ensure that a plea is voluntary, knowing, and intelligent,

      Rule 590 of the Pennsylvania Rules of Criminal Procedure requires
      that a trial court conduct a separate inquiry of the defendant
      before accepting a guilty plea. … As the Comment to Rule 590
      provides[,] at a minimum, the trial court should ask questions to
      elicit the following information:

      (1) Does the defendant understand the nature of the charges to
      which he or she is pleading guilty or nolo contendere?

      (2) Is there a factual basis for the plea?



                                      -4-
J-S54043-20


     (3) Does the defendant understand that he or she has a right to a
     trial by jury?

     (4) Does the defendant understand that he or she is presumed
     innocent until found guilty?

     (5) Is the defendant aware of the permissible range of sentencing
     and/or fines for the offenses charged?

     (6) Is the defendant aware that the judge is not bound by the
     terms of any plea agreement tendered unless the judge accepts
     such agreement?

Commonwealth v. Hart, 174 A.3d 660, 667-68 (citations omitted).                “In

determining whether a guilty plea was entered knowingly and voluntarily, … a

court is free to consider the totality of the circumstances surrounding the

plea.” Commonwealth v. Flanagan, 854 A.2d 489, 513 (Pa. 2004) (citation

and quotation marks omitted).

     The PCRA court addressed Galloway’s claim as follows:

           [Galloway] was the only witness to testify at the PCRA
     hearing. He testified regarding his decision to plead guilty, the
     [M]otion to withdraw his guilty plea[,] and the eventual
     withdrawal of that [M]otion. [Galloway] stated that he went
     through with the guilty plea because he believed his sentence
     would be no greater than two to four years. [Galloway] was also
     aware of other charges that could be filed in connection with
     additional child pornography discovered by the Commonwealth.

           On June 19, 2017, [Galloway] signed a plea agreement[,]
     which indicated that there was no agreement as to sentence. He
     was made aware that the maximum sentence on each of the one
     hundred fifty-eight counts was seven years. [Galloway] appeared
     before [the trial c]ourt at the time of his guilty plea, at the hearing
     on the [M]otion to withdraw his guilty plea, and at sentenc[ing].
     [Galloway] never indicated that he believed there was an
     agreement regarding a two to four year sentence. In fact, there
     was no mention of a two to four year sentence[,] until the
     Supplement to [the] PCRA Petition was filed almost two years


                                      -5-
J-S54043-20


     after [Galloway] was sentenced. [Galloway] understood the
     consequences of his plea after being informed of the maximum
     sentence he was facing. … [Galloway’s] testimony regarding a
     guaranteed sentence was not credible when considered in
     connection with the record established in this case.

PCRA Court Opinion, 5/1/20, at 4-5 (unnumbered).

     Moreover, our review of the transcripts of the guilty plea hearing

confirms that the trial court conducted a guilty plea colloquy, during which

Galloway acknowledged that he had a right to a jury trial, and that he was

presumed innocent until proven guilty.   N.T. (Guilty Plea), 6/19/17, at 3.

Galloway also agreed to the factual basis of the plea, as set forth by the

Commonwealth. Id. at 4-5. Further, the sentencing judge specifically stated,

“I could impose the statutory maximum on each count, and I could run all

those counts consecutively. Do you understand that?” Id. at 4. Galloway

indicated that he understood. Id. Additionally, Galloway signed the Guilty

Plea Agreement, which explained the maximum penalties and fines he could

be facing based on the grading of each offense.     Guilty Plea Agreement,

6/19/17; see also N.T. (Guilty Plea), 6/19/17, at 2-3 (wherein Galloway

confirmed that he had read, understood, and signed the Guilty Plea

Agreement). Based on the totality of the circumstances, the record confirms

that Galloway entered a voluntary, knowing, and intelligent guilty plea. See

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001) (stating

that “where the record clearly demonstrates that a guilty plea colloquy was

conducted, during which it became evident that the defendant understood the

nature of the charges against him, the voluntariness of the plea is


                                   -6-
J-S54043-20



established.”). Accordingly, Galloway’s underlying claim lacks merit, and his

ineffectiveness claim fails.

      Based upon the foregoing, we affirm the Order of the PCRA court

denying his PCRA Petition.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/09/2021




                                    -7-